Case 1:19-cv-01381-SHR-PT Document 1 Filed 04/22/19 Page 1 of 13




                                                 19cv379 MV-JHR
Case 1:19-cv-01381-SHR-PT Document 1 Filed 04/22/19 Page 2 of 13
Case 1:19-cv-01381-SHR-PT Document 1 Filed 04/22/19 Page 3 of 13
Case 1:19-cv-01381-SHR-PT Document 1 Filed 04/22/19 Page 4 of 13
Case 1:19-cv-01381-SHR-PT Document 1 Filed 04/22/19 Page 5 of 13
Case 1:19-cv-01381-SHR-PT Document 1 Filed 04/22/19 Page 6 of 13
Case 1:19-cv-01381-SHR-PT Document 1 Filed 04/22/19 Page 7 of 13
Case 1:19-cv-01381-SHR-PT Document 1 Filed 04/22/19 Page 8 of 13
Case 1:19-cv-01381-SHR-PT Document 1 Filed 04/22/19 Page 9 of 13
Case 1:19-cv-01381-SHR-PT Document 1 Filed 04/22/19 Page 10 of 13
Case 1:19-cv-01381-SHR-PT Document 1 Filed 04/22/19 Page 11 of 13
Case 1:19-cv-01381-SHR-PT Document 1 Filed 04/22/19 Page 12 of 13
Case 1:19-cv-01381-SHR-PT Document 1 Filed 04/22/19 Page 13 of 13
